                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


SHANNON LEWANDOWSKI

               Plaintiff,

       v.                                           Case No: 16-CV-1089

CITY OF MILWAUKEE

               Defendant.


        PLAINTIFF’S AMENDED RULE 7(h) EXPEDITED, NON-DISPOSITIVE
              MOTION TO COMPEL DISCOVERY UNDER RULE 37


       Plaintiff hereby amends her motion in expedited fashion, pursuant to CIV. L. R. 7(h) and

FED. R. CIV. P. 37, to compel the deposition of a key defense witness in this case, Police Captain

John Sgrignuoli. The deadline for discovery in this case was January 18, 2019, and Plaintiff was

unable to procure the attendance, either voluntary or via subpoena, of this defense witness. The

parties have conferred in good faith in multiple attempts to resolve this dispute but remain at an

impasse. See the Heins Declaration, ECF 68.

       Plaintiff has been seeking the deposition of John Sgrignuoli specifically since November

19, 2018 in this case. Mr. Sgrignuoli was Plaintiff’s supervisor and has knowledge of Plaintiff's

investigation and termination, and he also has knowledge of his activities that resulted in

discipline far less than Plaintiff's, as a comparator. He also has knowledge of Melanie Beasley's

situation and Nancy Acosta's for comparator purposes. See Heins Declaration, ECF 68. Since

November, while defense counsel has provided contact information and proposed deposition

dates for most other witnesses requested by Plaintiff, he has not done so for Mr. Sgrignuoli. In




         Case 2:16-cv-01089-WED Filed 01/22/19 Page 1 of 3 Document 71
fact, he declines to do so. Furthermore, the witness has been evading service of two subpoenas

and continues to do so. See the Heins Declaration, ECF 68.

       Defense counsel incorrectly avers in its response to this Court (ECF 69) that Plaintiff did

not name this witness in her Initial Disclosures under Rule 26, when those disclosures state the

following on page 1:

       The Plaintiff, Shannon Lewandowski, by her counsel, Heins Employment Law
       Practice LLC, makes the following disclosures pursuant to Fed. R. Civ. P.
       26(a)(1):

       (i) the name and, if known, the address and telephone number of each individual
       likely to have discoverable information—along with the subjects of that
       information—that the disclosing party may use to support its claims or defenses,
       unless the use would be solely for impeachment;

       a.    Plaintiff Shannon Lewandowski, c/o Plaintiff’s counsel. Plaintiff has
       knowledge regarding the allegations in the Complaint and her damages.

       b.      MaryNell Regan, now former Director of Defendant’s Fire & Police
       Commission, c/o defense counsel, has knowledge of her involvement in Plaintiff’s
       termination and subsequent appeal to the Fire & Police Commission, and her
       relationship with Scrignuoli.

       c.      Lt. John Scrignuoli [sic], c/o defense counsel, has knowledge of his
       inappropriate relationship with Regan while supervising Plaintiff, his lesser
       discipline compared to female officers, his discriminatory actions against Plaintiff
       while he supervised her, his lies regarding the investigation of Plaintiff, his
       reprimand of Plaintiff for emailing Chief Flynn, his transfer of Plaintiff out of her
       long-time assignment for complaining, and his lies about Plaintiff’s alleged
       misconduct and his attempts at disciplining her.


Plaintiff did secure the deposition of Ms. Regan and now wishes to finish discovery by deposing

now Captain Sgrignuoli.

       Upon the invitation of defense counsel in ECF 69, Plaintiff has now served Mr.

Sgrignuoli via U.S. Certified Mail, return receipt requested, with a copy to defense counsel.

Plaintiff seeks an order compelling the attendance of defense witness John Sgrignuoli at a

deposition on February 12, 2019 at 10 a.m. at Plaintiff’s counsel’s office, and a brief extension of
                                                 2

         Case 2:16-cv-01089-WED Filed 01/22/19 Page 2 of 3 Document 71
discovery through the deposition to accommodate this deposition and any necessary rescheduling

by either party or the witness.

       Dated this 22nd day of January, 2019.

                                               HEINS EMPLOYMENT LAW PRACTICE LLC
                                               Counsel for the Plaintiff


                                                       s/ Janet L. Heins           .
                                               Janet L. Heins, State Bar No. 1000677

HEINS EMPLOYMENT LAW PRACTICE LLC
1001 West Glen Oaks Lane, Suite 103
Mequon, WI 53092
(262) 241-8444 voice
(262) 241-8455 facsimile
e-mail: jheins@heinslawoffice.com




                                                  3

         Case 2:16-cv-01089-WED Filed 01/22/19 Page 3 of 3 Document 71
